ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that STEPHEN H. ROSEN of GLEN RIDGE, who was admitted to the bar of this State in 1982, be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(a) and (b) (failure to communicate), and RPC 1.7 (conflict of interest), and good- cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and STEPHEN H. RO-SEN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.